Citation Nr: 1329629	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  05-18 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased initial rating for bilateral 
hearing loss, evaluated as noncompensably disabling from 
July 28, 2004, to September 10, 2010, and as 40 percent 
disabling since September 11, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to 
August 1970. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
service connection and assigned a noncompensable rating for 
bilateral hearing loss, effective July 28, 2004.  

A February 2011 rating decision increased the Veteran's 
disability rating to 40 percent, effective September 11, 
2010.  
 
In March 2008, the Veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO.  A transcript 
(Tr.) of the proceeding is of record. 
 
In October 2008, August 2010, October 2011, and January 
2013, the Board remanded the Veteran's hearing loss claim 
for additional evidentiary development.  That development is 
now complete and, thus, appellate review may proceed.

The issues previously referred to the agency of original 
jurisdiction (AOJ) - entitlement to a total disability 
rating based on unemployability and entitlement to special 
monthly compensation for erectile dysfunction secondary to 
service-connected diabetes mellitus and coronary artery 
disease - have since been adjudicated in a May 2013 rating 
decision.  Those issues are not currently before the Board.


FINDINGS OF FACT

1.  From the initial date of service connection (July 28, 
2004) to September 10, 2010, the Veteran's service-connected 
bilateral hearing loss was no worse than Level VI in the 
right ear and Level I in the left ear.  

2.  Since September 11, 2010, the Veteran's service-
connected bilateral hearing loss has been no worse than 
Level XI the right ear and Level V in the left ear.  


CONCLUSION OF LAW

The Veteran's bilateral hearing loss has not met the 
criteria for an initial rating in excess of 0 percent prior 
to September 11, 2010, or a rating in excess of 40 percent 
thereafter.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran alleges that his bilateral hearing loss has 
progressively worsened since the date of service connection 
and is more severe than contemplated by his currently 
assigned disability ratings.  However, for the reasons set 
forth below, the Board finds that the evidence of record 
does not warrant increased evaluations.

The Veterans Claims Assistance Act of 2000 (VCAA)

Prior to reaching the merits of this appeal, the Board must 
address VA's duties to notify and assist pursuant to the 
VCAA.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2012), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Honoring 
America's Veterans and Caring for Camp Lejeune Families Act 
of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 
1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2012).  

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
38 C.F.R. § 3.159(b) (2012).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, the Veteran is challenging the initial 
disability evaluations assigned following the grant of 
service connection for bilateral hearing loss.  In Dingess, 
the United States Court of Appeals for Veterans Claims 
(Court) held that, where service connection has been granted 
and an initial disability rating and effective date have 
been assigned, the typical service connection claim has been 
more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  See Dingess, 19 Vet. App. at 490-91; see also 38 
C.F.R. § 3.159(b)(3)(i) (2012).  Hence, because the August 
2004 notice letter that preceded the grant of service 
connection was sufficient, VA's duty to notify in this case 
has been satisfied.  See generally Turk v. Peake, 21 Vet. 
App. 565 (2008) (where a party appeals from an original 
assignment of a disability rating, the claim is classified 
as an original claim, rather than as one for an increased 
rating); see also Fenderson v. West, 12 Vet. App. 119 (1999) 
(establishing that initial appeals of a disability rating 
for a service-connected disability fall under the category 
of 'original claims').  As such, no further development is 
required with respect to the duty to notify under 38 C.F.R. 
§ 3.159(b).

Nor is any further development required with respect to the 
duty to assist under 38 C.F.R. § 3.159(c).  To the contrary, 
the record reflects that VA has made reasonable efforts to 
obtain relevant evidence identified by the Veteran in 
connection with his appeal.  Specifically, the documents 
associated with the claims file include service treatment 
records, VA audiological examination reports, private 
treatment records, and the Veteran's own written statements 
and hearing testimony.

The Board acknowledges that the Veteran has submitted 
reports of December 2006 and February 2008 private 
audiometric examinations, which contain the results of 
speech discrimination tests, but do not denote whether the 
Maryland CNC Test was used.  The Board further recognizes 
that, in such instances where missing information is 
"relevant, factual, and objective-that is, not a matter of 
opinion-and where the missing evidence bears greatly on the 
probative value of the private examination report," VA is 
required to seek clarification from the professional who 
provided the examination report, either directly or through 
the claimant.  See Savage v. Shinseki, 24 Vet. App. 259, 270 
(2011) (holding that the Board erred in failing to seek 
clarification as to whether a private audiologist used the 
Maryland CNC word list in performing speech recognition 
testing).  Accordingly, the Board has remanded the Veteran's 
hearing loss claim for the express purpose of obtaining such 
information.  See October 2011 and January 2013 Board 
Remands.  Pursuant to the Board's directives, the AOJ has 
requested that the Veteran provide the written 
authorizations necessary to seek clarification from the 
December 2006 and February 2008 private audiological 
examiners.  However, the Veteran has declined to provide the 
requested authorizations.  Indeed, even after the AOJ, 
acting in compliance with the Board's latest Remand, has 
advised the Veteran that "any prior authorization for the 
release of information or records has expired and that he 
must submit a new form authorizing VA to obtain records or 
information, or VA will not be able to assist in obtaining 
those records," the Veteran has indicated that he has no 
further information to submit in connection with his hearing 
loss claim.  See February 2013 Statement from the Veteran.  
His representative has likewise declined to provide any 
additional evidence in support of the appeal.  See March 
2013 Statement from The American Legion.  As such, the Board 
is satisfied that VA has exhausted reasonable efforts to 
obtain clarification of the Veteran's private audiometric 
examination reports and, thus, the specific duty to assist 
set forth in Savage v. Shinseki has been met in this case.  
See Savage, 24 Vet. App. at 270.

Similarly, the Board finds that VA has effectively met its 
duty to assist the Veteran by furnishing multiple 
audiological examinations in support of his claim.  The 
Veteran has not contended, and the record has not otherwise 
shown, that his service-connected hearing loss has worsened 
since his most recent VA examination.  Therefore, 
notwithstanding the passage of time since that February 2012 
examination was administered, the Board considers it 
probative for the purpose of deciding the Veteran's claim.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) 
(noting that the mere passage of time does not automatically 
render an examination inadequate for VA rating purposes).  
Significantly, the VA audiologist who conducted the February 
2012 examination satisfied the Board's Remand directives by 
not only providing audiometric findings but also addressing 
in detail the current and historical impact of the Veteran's 
service-connected hearing loss on his occupational 
functioning and daily activities.  As such, that VA examiner 
furnished a report that comports with tenets of Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007) (holding that a 
VA audiologist must fully describe the functional effects 
caused by a hearing disability in his or her final report).  
Moreover, neither the Veteran nor his representative has 
alleged any inadequacy with the February 2012 VA examiner's 
report, and none has been otherwise shown.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the 
Board finds that its prior Remand requests for an updated VA 
examination, and a medical opinion addressing the Martinak 
criteria, have met with substantial compliance.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  
	
The Board also finds that the AOJ has substantially complied 
with the other Remand directives concerning the issue on 
appeal.  Id.  Those directives have included eliciting the 
written authorizations and undertaking the other evidentiary 
development described above.  The AOJ has completed the 
requested development to the extent possible.  Therefore, 
the Board is satisfied that there has been substantial, if 
not total, compliance with the terms of its latest Remand.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries 
v. Peake, 22 Vet App. 97, 105 (2008) (discussing situations 
when it is acceptable, instead, to have "substantial" 
compliance, even if not "exact," total," or "complete" 
compliance, per se).

As a final matter regarding the duty to assist, the Board 
observes that the Veteran has had the opportunity to testify 
in support of his claim during his March 2008 hearing.  38 
C.F.R. § 20.700(a) (2012).  The transcript of that 
proceeding reflects that the undersigned set forth the issue 
on appeal at the start of the hearing.  The undersigned then 
focused on the elements necessary to substantiate the claim 
and sought to identify any further development that was 
required.  Specifically, the undersigned elicited testimony 
from the Veteran about his worsening hearing loss symptoms, 
as well as the functional impact of those symptoms on his 
ability to converse with relatives and to participate in 
other activities of daily life.  See Board Hearing Tr. at 6-
8.  Through these actions, which later prompted the Board to 
remand the appeal for additional development, the 
undersigned satisfied the duties of a Veterans Law Judge to 
explain fully the issue and to suggest the submission of 
evidence that may have been overlooked.  See Bryant v. 
Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the 
requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing 
before the Board).  The Veteran has not alleged, and the 
evidence has not otherwise shown, that the undersigned 
failed to comply with 38 C.F.R. § 3.103(c)(2) or committed 
other prejudicial error.  Moreover, there is no indication 
that the Veteran was otherwise denied due process during his 
Board hearing.  

In light of the foregoing, the Board finds that VA's duties 
to notify and assist have been satisfied with respect to the 
bilateral hearing loss claim decided herein and, thus, 
appellate review of that issue may now proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Merits of the Claim

The Veteran seeks increased compensation for his bilateral 
hearing loss, which has been evaluated under the criteria 
set forth in the VA Schedule for Rating Disabilities.  These 
criteria are intended to represent the average impairment of 
earning capacity resulting from service-connected 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2012).  Separate diagnostic codes identify the various 
disabilities, which must be reviewed in relation to their 
history.  38 C.F.R. § 4.1.

Where, as here, a claimant has disagreed with the assignment 
of the initial evaluations following the grant of service 
connection, separate ratings may be assigned to account for 
discrete periods of time in which the severity of the 
underlying disability has varied - a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

The Veteran's bilateral hearing loss is evaluated according 
to a mechanical application of the Rating Schedule, using 
numeric designations that are based upon audiometric test 
results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Ratings for bilateral defective hearing range from 
0 percent to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the Rating 
Schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  See 38 C.F.R. § 
4.85 (2012).

The current rating criteria include alternate methods of 
rating exceptional patterns of hearing loss, as defined in 
38 C.F.R. § 4.86.  The first such method provides that, when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or above, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a) (2012).  The second alternate rating method 
provides that, when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral, and then 
elevate that numeral to the next higher Roman numeral, 
evaluating each ear separately.  38 C.F.R. § 4.86(b) (2012).

In this case, the Veteran meets the criteria for a rating 
based on the first exceptional pattern of hearing, in the 
right ear only.  Accordingly, his right ear hearing loss 
will be evaluated according to the provisions of 38 C.F.R. § 
4.86(a) as well as the standard method.  38 C.F.R. §§ 4.85, 
4.86(a).  The Veteran's audiological findings do not support 
application of the provisions of 38 C.F.R. § 4.86(b) in 
either ear. 

The Board now turns to the pertinent evidence of record.  As 
detailed below, that evidence shows that the Veteran's 
bilateral hearing loss has been adequately compensated by 
his previously assigned disability ratings.



July 28, 2004, to September 10, 2010

During this initial period following the grant of service 
connection, the Veteran's hearing loss has been rated 
noncompensably disabling based upon the results of a 
November 2005 VA audiological examination.  At that time, 
the Veteran's bilateral puretone thresholds, in decibels, 
were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
65
60
75
80
70
LEFT
20
45
75
75
54

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 92 percent in the left ear.  
The November 2005 VA examiner commented that the Veteran's 
test results comported with diagnoses of severe mixed 
hearing loss and mild to severe sensorineural hearing loss 
in the right and left ears, respectively.  

Additionally, the November 2005 examiner observed that the 
Veteran's hearing loss, by his own account, caused him 
"difficulty with all things, especially on the right side."  
The Veteran later elaborated on the nature of this 
functional impairment by testifying at his Board hearing 
that he "misinterpreted a lot" of words spoken by his mother 
and other relatives, and that he frequently resorted to 
reading lips in order to understand conversations.  See 
Board Hearing Tr. at 6-8.

Following the November 2005 examination, the Veteran 
underwent two private audiometric evaluations.  As noted 
previously, the results of those December 2006 and February 
2008 evaluations did not specify whether the Maryland CNC 
Test had been used.  However, while VA has repeatedly 
attempted to seek clarification from the December 2006 and 
February 2008 examiners, the Veteran has declined to provide 
the authorizations necessary to elicit information from 
these private clinicians.  Accordingly, while mindful of the 
tenets of Savage v. Shinseki, the Board has concluded that 
further attempts to clarify the results of the December 2006 
and February 2008 private evaluations would be futile in 
this case.  Savage, 24 Vet. App. at 270.  Therefore, 
notwithstanding the efforts of a September 2010 VA 
audiologist to retrospectively interpret the results of the 
Veteran's private evaluations, the Board finds that those 
hearing test results are invalid for rating purposes.  
38 C.F.R. § 3.385 (2012).

Similarly invalid are the results of a January 2009 VA 
examination in which audiometric testing was conducted in 
the Veteran's left ear only.  The January 2009 examiner 
found that the puretone thresholds in the Veteran's right 
ear were "elevated" and "not adequate for rating," but did 
not elaborate further.  This evidentiary omission prompted 
the Board to remand for a new VA examination, the results of 
which will be discussed subsequently in this decision.  The 
Board also considered seeking clarification of the January 
2009 VA examination report in accordance with Savage v. 
Shinseki, but concluded that the Court's holding in that 
case was inapplicable for two reasons.  Savage, 24 Vet. App. 
at 270.  First, the January 2009 report had been prepared by 
a VA examiner, rather than by a private audiologist, as in 
Savage.  Id.  Secondly, the right ear puretone threshold 
readings missing from the January 2009 report could not be 
clarified since, by the VA examiner's own admission, that 
ear had not been rated.  Id.  As such, it would have been 
futile for the Board to seek clarification of the Veteran's 
right ear audiometry findings as no such findings had been 
rendered at the time of his January 2009 VA examination.  
Thus, the Board concludes that the results contained in that 
January 2009 examination report may not be used to 
substantiate the Veteran's claim.  

Accordingly, the only valid audiometric test results for the 
rating period prior to September 11, 2010, are those that 
were elicited during the November 2005 VA examination.  
Applying those results to Table VI in 38 C.F.R. § 4.85 
yields findings of Level VI hearing loss in the right ear 
and Level I hearing loss in the left ear.  Such findings 
equate to a noncompensable percent rating under Table VII.  
38 C.F.R. § 4.85 (2012).  

The Board's analysis does not end here as the Veteran's 
right ear test results qualify for consideration under the 
first alternate method for rating exceptional hearing loss 
set forth above.  38 C.F.R. § 4.86(a).  That method yields a 
designation of Level VI in the right ear, which, when 
applied to the Level I hearing loss observed for the left 
ear, corresponds to a 0 percent rating under Table VII.  38 
C.F.R. § 4.85.  Thus, even when the Veteran's right ear is 
analyzed pursuant to 38 C.F.R. § 4.86(a), the disability 
rating for his bilateral hearing loss is the same as when 
the standard method under 38 C.F.R. § 4.85 is applied.  

Absent any other valid audiological findings during the 
appeals period immediately following the grant of service 
connection, an initial compensable rating for the Veteran's 
bilateral hearing loss is not warranted.

September 11, 2010, to the Present

During this period of the appeal, in which the Veteran's 
service-connected disability has been rated 40 percent 
disabling, he has undergone two VA examinations.  The first 
such examination, conducted in September 2010, included 
audiometric testing of the Veteran's right and left ears, 
which yielded the following results, in decibels: 



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
70
70
65
85
74
LEFT
15
60
65
70
53

The Veteran's speech audiometry scores were 48 percent in 
the right ear and 72 percent in the left ear.  Based upon 
those results, the September 2010 VA examiner determined 
that the Veteran had bilateral sensorineural hearing loss 
that was severe in his right ear and moderately severe in 
his left.  The examiner further opined that the Veteran's 
hearing loss was productive of significant occupational 
effects.  

Thereafter, a different VA examiner described the functional 
impairment associated with the Veteran's hearing loss, 
noting in a February 2012 examination report:

The [V]eteran's current hearing impairment would 
impact his ability to communicate on the telephone 
unless he has the ability to increase the clarity 
and volume of the conversation.  Since he would 
not be able to read lips while using the 
telephone, his current degree of hearing loss in 
his better ear would make it difficult to hear 
clearly at all times.  He would use his left ear 
at this time as his right ear is significantly 
worse.  His hearing loss would impact his 
occupational function in the auto body shop 
industry as he primarily provides estimates for 
repair work and needs to communicate with his 
patrons to enable him to properly provide accurate 
estimates.  If he is communicating one-on-one in 
an office setting with little background 
interference, he would be able to understand a 
majority of the conversation with his left ear but 
if there is background noise present, there would 
be significant difficulty in understanding speech.  
The [V]eteran has also worked in the textile 
industry [where] he would be required to wear 
hearing protection at all times; thus his current 
hearing status would not impact his ability to 
perform [those] duties.  He would have trouble 
hearing any sirens with ear plugs on and therefore 
may need to have visual warning signalers 
available.  The [V]eteran would have difficulty 
localizing sounds around him as his hearing in the 
right ear is significantly worse than the left ear 
but that would not render him unable to perform 
his duties.  

In addition to making the above findings, the February 2012 
VA examiner conducted bilateral audiometric testing, the 
results of which were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
65
75
70
80
72
LEFT
15
60
70
70
54

Speech discrimination scores were 36 percent in the right 
ear and 88 percent in the left ear.

Applying the September 2010 and February 2012 VA examination 
results to the relevant diagnostic criteria reveals that the 
Veteran has consistently manifested Level IX hearing loss in 
his right ear under Table VI in 38 C.F.R. § 4.85.  
Conversely, with respect to the Veteran's left ear, his 
September 2010 VA examination results have met the criteria 
for Level V hearing loss, whereas his February 2012 VA 
examination results have denoted only Level II hearing loss.  
Therefore, while the Veteran would qualify for a 40 percent 
rating under Table VII if his September 2010 VA examination 
results were considered, he would only be entitled to a 20 
percent rating if his February 2012 examination results were 
used.  The same evaluations would be warranted if the first 
method for rating exceptional hearing loss was applied to 
the Veteran's right ear.  38 C.F.R. § 4.86(a) (2012).  

As discussed, the Veteran is already in receipt of a 40 
percent rating for the entire appeals period effective 
September 11, 2010.  Thus, based upon the foregoing clinical 
findings, he has not demonstrated entitlement to a higher 
evaluation at any time during this appeals period.

Martinak Criteria

In arriving at this decision, the Board has considered the 
effects of the Veteran's hearing loss on his occupational 
functioning and daily activities in accordance with Martinak 
v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

The Court's holding in Martinak followed the initial VA 
examination conducted in this case.  Nevertheless, the Board 
finds that the November 2005 VA examiner addressed the 
Veteran's functional hearing impairment by noting the 
difficulties that he experienced, particularly with respect 
to his right ear.  The Veteran then expounded on these 
difficulties during his March 2008 Board hearing, when, as 
discussed previously, he attested to the specific challenges 
he encountered during conversations with his mother and 
other relatives.  See Board Hearing Tr. at 6-8.  Thereafter, 
the September 2010 VA examiner opined that the Veteran's 
bilateral hearing loss was productive of significant 
functional effects.  Most notably, the February 2012 VA 
examiner discussed at length the practical effects of this 
service-connected disability on the Veteran's employment, 
social interactions, and other activities of daily living.  
In addition, the February 2012 examiner offered concrete 
examples of the current social and occupational impairment 
associated with the Veteran's hearing loss, including its 
interference with his ability to converse on the telephone 
and to provide estimates to clients.  That VA examiner also 
commented on the historical effects posed by the Veteran's 
disability on his employment in the automotive and textile 
industries.  As such, the Board finds that the collective 
results of the Veteran's VA examinations, in tandem with his 
own testimony, have adequately represented the functional 
effects of his bilateral hearing loss throughout the 
entirety of this appeal.

Extraschedular Consideration

The Board also has considered whether the Veteran's 
bilateral hearing loss presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extraschedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluation for that service-connected disability is 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  

The schedular rating criteria, which are based on hearing 
acuity at various frequencies and on the ability to 
understand spoken words, contemplate difficulty hearing both 
sounds as well as spoken words, such as those competently 
and credibly reported by the Veteran during his VA 
examinations and in testimony before the Board.  The above 
criteria provide for higher ratings, but, as was previously 
discussed, the current evaluations adequately describe the 
current severity of the Veteran's bilateral hearing loss.  
Hence, his disability picture is contemplated by the VA 
rating schedule, and the assigned schedular evaluations are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  It follows that referral for extraschedular 
consideration is not warranted in this case.

In determining that the Veteran is not entitled to increased 
compensation on either a schedular or extraschedular basis, 
the Board wishes to emphasize that it remains sympathetic to 
his complaints regarding the progressive worsening of his 
bilateral hearing loss and the detrimental effects it 
imposes on his occupational and social functioning.  
Nevertheless, the Board is constrained by the mechanical 
formula for evaluating hearing loss set forth in the VA 
rating schedule, and by the lack of any exceptional factors 
that would warrant referral for an extraschedular rating.  

In summary, the Board finds that the results of the VA 
audiological examinations conducted throughout this appeal 
are more probative than the Veteran's own lay contentions as 
to the severity of his bilateral hearing loss.  Therefore, 
as the results of those examinations do not support the 
assignment of an increased initial rating for his service-
connected disability, the benefits sought on appeal must be 
denied.


ORDER

Entitlement to an increased initial rating for bilateral 
hearing loss, evaluated as noncompensably disabling from 
July 28, 2004, to September 10, 2010, and as 40 percent 
disabling since September 11, 2010, is denied.



____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


